Gantt, P. J., and Macfarlane, J.,
concur in the result, but on the ground that the judge of the St. Louis court of criminal correction, in preliminary examinations for felonies, does not act as a court, but as an examining magistrate, and that section 4346, and articles 1 and 2, of chapter 48, Revised Statutes, 1889, apply to him when acting in that capacity, and, hence, he ought to have sent the case to some justice of the peace of the city of St. Louis to be disposed of instead of ordering the election of a special judge, etc. We all agree, however, that that court acts as a court, in the disposition of misdemeanor cases upon information and that sections 4174, 4175, 4176, 4177 and 4178, Revised Statutes, 1889, govern it in such cases, when application is made for change of venue on account of the prejudice of the judge.